10/11/2022



                                                                                    Case Number: DA 22-0493




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                              )
IN THE MATTER OF THE ESTATE OF                )   Case No. DA 22-0493
                                              )
LOWELL TIMOTHY SKUNBERG,                      )   ORDER GRANTING MOTION
                                              )   FOR EXTENSION OF TIME
                          Deceased.           )
                                              )

      Appellant Craig Backen has filed a Motion for Extension of Time to file
Appellant’s Opening Brief. Appellant has requested 90 days, or until January 26th,
2023. Appellant’s counsel has represented to the Court that Appellee’s counsel has
been contacted and has no objection to the Motion. Therefore,
      IT IS HEREBY ORDERED that Appellant is given a 90-day extension of
time until January 26th, 2023, to prepare, file and serve their Opening Brief.
      DATED this ______ day of October, 2022.



                                       _______________________________
                                       Clerk of the Montana Supreme Court




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             October 11 2022